Citation Nr: 0805713	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-34 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected right hallux rigidus, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased initial rating for service-
connected left hallux rigidus, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased initial rating for service-
connected left knee retropatellar pain syndrome, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased initial rating for service-
connected right knee retropatellar pain syndrome, currently 
evaluated as 10 percent disabling.

5.  Entitlement to a compensable initial rating for service-
connected residuals of osteochondroma, proximal left lower 
extremity.




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1983 through 
July 1987, and from November 1987 through January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran requested a hearing in his October 2005 
substantive appeal, but cancelled the request during a 
December 2005 Decision Review Officer Conference.  See 
December 2005 DRO Conference Report.  

Also, in his substantive appeal, the veteran limited his 
appeal to the five issues outlined in the case caption, 
above.  While the issue of an increased initial rating for 
his cervical spine disability was included in his December 
2004 notice of disagreement, it was not perfected with a 
substantive appeal, and is not before the Board at this time.


FINDINGS OF FACT

1.  The veteran's service connected right hallux rigidus is 
severe in nature, manifested by a rigid right first 
metatarsophalangeal joint, and pain in the foot causing 
difficulty walking and interfering with his sleep which is 
analogous to a moderately severe foot injury.

2.  The veteran's service connected left hallux rigidus is 
severe in nature, manifested by pain in the foot causing 
difficulty walking and is analogous to a moderate foot 
injury.

3.  There is no competent medical evidence showing that the 
veteran's left knee retropatellar pain syndrome is manifested 
by ankylosis, moderate recurrent subluxation, cartilage 
damage, flexion limited to 30 degrees, or extension limited 
to 15 degrees.

4.  There is no competent medical evidence showing that the 
veteran's right knee retropatellar pain syndrome is 
manifested by ankylosis, moderate recurrent subluxation, 
cartilage damage, flexion limited to 30 degrees, or extension 
limited to 15 degrees.

5. The evidence of record shows no residuals of the in-
service osteochondroma excision other than periodic reports 
of pain at the surgical site, and a scar on the left leg that 
is six inches in length, is not unstable, or deep, or causing 
limited motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for 
service-connected right hallux rigidus are met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.2, 4.6, 
4.71a, Diagnostic Code 5284 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected left hallux rigidus are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.2, 4.6, 4.71a, Diagnostic Code 5281 (2007).

3.  The criteria for an increased initial rating in excess of 
10 percent for service-connected left knee retropatellar pain 
syndrome are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5261 
(2007).

4.  The criteria for an increased initial rating in excess of 
10 percent for service-connected left knee retropatellar pain 
syndrome are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5261 
(2007).

5.  The criteria for a compensable initial rating for 
service-connected residuals of osteochondroma, proximal left 
lower extremity, are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased initial ratings for his 
service connected knee disabilities, foot disabilities, and 
left leg disability.  Disability evaluations are determined 
by the application of VA's Schedule for Rating Disabilities, 
which sets forth separate rating codes for various 
disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Evidence to be considered in the appeal of 
an initial rating is not limited to that reflecting the then 
current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A disability 
must be considered in the context of the whole recorded 
history.  Consistent with the facts found, the ratings may be 
higher or lower for different segments of the time, i.e., the 
ratings may be "staged."  Id.

Left and Right Hallux Rigidus
The veteran contends that he has right and left foot 
disabilities that warrant an initial disability evaluation in 
excess of 10 percent for each foot. He currently receives a 
10 percent rating for each foot, characterized as hallux 
rigidus, under 
38 C.F.R. § 4.71, Diagnostic Codes (DC) 5281-5284.  
Unilateral hallux rigidus is rated as severe hallux valgus. 
See 38 C.F.R. § 4.71a, DC 5281. Under DC 5280, a 10 percent 
evaluation is authorized for severe hallux valgus, if 
equivalent to amputation of the great toe or if operated upon 
with resection of the metatarsal head.  The veteran is 
currently receiving this level of compensation for each foot.  
An evaluation in excess of 10 percent is not available under 
this rating code.

Hence, in order to qualify for a higher rating, the Board 
must examine whether the veteran's right and left foot 
disabilities could be rated pursuant to other rating 
criteria. Under DC 5284, a 20 percent evaluation is assigned 
for moderately severe foot injury, and a 30 percent 
evaluation is assigned for severe foot injury. 
See 38 C.F.R. § 4.71a, DC 5284. With actual loss of use of 
the foot, a 40 percent rating is assigned. See 38 C.F.R. § 
4.71a, DC 5167. 

The evidence available for review here includes service 
medical records, which contain a comprehensive examination 
immediately prior to retirement, and post-service outpatient 
treatment records.  While the evidence demonstrates pain in 
both feet, there is no evidence suggesting a loss of use, as 
it is continuously reported that the veteran has pain with 
standing and walking; thus he clearly uses his feet, albeit 
with pain.  See veteran's statements generally and October 
2005 VA outpatient treatment note.  Because there is no loss 
of use, DC 5167 is not for application in this case.  And, 
again, the veteran is currently in receipt of the maximum 
rating for hallux rigidus under Diagnostic Code 5281.  Thus, 
the question is whether the veteran's right and left foot 
disabilities are manifested by moderately severe or severe 
symptoms such that an increase is warranted under Diagnostic 
Code 5284.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule). Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." See 38 C.F.R. § 4.6. 
Use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue. All evidence must be evaluated 
in arriving at a decision regarding an increased rating. See 
38 C.F.R. §§ 4.2, 4.6.

During service, the veteran's right and left foot 
disabilities were manifested by pain and some limited range 
of motion.  See service medical records dating back to April 
1998.  In September 1998, he was diagnosed with hallux 
limitus, which progressed throughout service.  His right foot 
received treatment and three surgical procedures during 
service, and his left foot, while not operated on, was 
continuously treated during his last five years of service.  
See service medical records between 1998 and 2003.

In November 2003, the veteran was afforded a pre-discharge 
compensation and pension examination.  At that time, he 
reported right foot pain of 5 on a scale of 10, escalating to 
9 with use.  He also stated that the right foot pain 
interferes with his sleep.  With regard to the left foot, he 
stated that his pain is 3 on a scale of 10.  The examiner 
diagnosed bilateral chronic hallux rigidus.

Following service, outpatient treatment notes show that he 
continued to complain of pain both at rest and with 
ambulation.  See September 2004 note.  The veteran again 
reported bilateral foot pain to a VA physician in October 
2005.  At that time, he reported that the pain was so great 
that he had difficulty walking.  He reported it as a pain 
level of 8 on a scale of 10.  Physical examination revealed a 
"rigid painful right 1MPJ due to corrective foot surgery," 
as well as inflammation around the surgery area.  They 
physician also noted a 4.5 centimeter surgical scar.  
Neurological sensation was noted as decreased.  The 
assessment was "post-op hallux rigidus, bilateral, foot 
pain, arch pain, pain in heels and difficulty walking."

Again, the veteran is receiving the maximum rating for each 
foot's severe hallux rigidus under DC 5281.  The only avenue 
for an increase is by showing that the foot's disability is 
overall moderately severe such that a 20 percent rating is 
warranted under DC 5284.  Taking all evidence into 
consideration, the veteran's left foot injury is deemed to 
be, at most, moderate in nature.  While the veteran's left 
foot pain, resulting in difficulty walking, there is no 
evidence of the need for assistance in walking, such as a 
cane, and there is no evidence of an inability to walk or 
interference with other aspects of daily life.  The veteran's 
left foot is moderately disabled as a result of his severe 
hallux rigidus, but such a level of disability warrants a 10 
percent rating for this foot under either applicable rating 
code.

The medical evidence, however, shows that ever since service, 
the right hallux rigidus has been worse then the left.  The 
most recent report of October 2005, discussed above, confirms 
that the right first metatarsophalangeal joint is rigid and 
causes significant pain, and difficulty walking.  Earlier 
reports show that the right foot injury interferes with the 
veteran's ability to sleep.  Because the service connected 
right foot disability is significantly worse than the left, 
and interferes with aspects of daily life, such as sleep, it 
can be characterized as analogous to as a foot injury which 
is moderately-severe in nature.  Again, there is no evidence 
that the veteran requires the use of an assistive device for 
walking, such as a cane, or has become unable to walk.  As 
such, the Board will not characterize his right foot 
disability as severe.  However, the moderately-severe 
characterization warrants a 20 percent disability rating 
under DC 5284.  

The Board notes that the 4.5 centimeter surgical scar is not 
noted as deep, unstable, painful on examination, or of a size 
that would warrant a separate rating under 38 C.F.R. § 4.118, 
DC 7800-7804.  

Left and Right Knee Retropatellar Pain Syndrome
The veteran's right and left knee disabilities are each 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 3.71a, Diagnostic Code 5260.  Such a rating is generally 
rated based upon medical evidence limiting flexion to 45 
degrees.  An increase to 20 percent is warranted under DC 
5260 if the evidence shows flexion limited to 30 degrees.  20 
percent is also warranted if extension is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, DC 5261.  Also, if either of 
the veteran's knee disabilities is manifested ankylosis, 
moderate recurrent subluxation or lateral instability, or 
semilunar dislocated cartilage with frequent episodes of 
locking, pain, and effusion into the joint, then a 20 percent 
rating would be warranted.  
See 38 C.F.R. § 4.71a, DC 5256-5258.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40. A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca. As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f).

The evidence available for review here includes service 
medical records, which contain a comprehensive examination 
immediately prior to retirement, and post-service outpatient 
treatment records, along with a post-service VA joints 
examination.  

During service, the veteran's knee disabilities were 
manifested by pain.  In November 1983, he was treated for 
post-run left knee pain and diagnosed with left knee patella 
tendonitis.  He was again seen for left knee pain in January 
2001.  At the time of his November 2003 pre-discharge 
examination, he reported sharp pain in the left knee upon 
awakening, as well as a history of buckling.  The right knee 
had pain at that time noted as increasing to 9 on a scale of 
10 several times per day.  The examiner noted that there was 
no locking, swelling or reproducible instability of either 
knee.  X-rays were reported as normal and physical 
examination revealed full range of motion with retropatellar 
crepitus and mild patellar entrapment.  The examiner 
diagnosed retropatellar pain syndrome in the bilateral knees.

Outpatient medical records following service are negative as 
to any treatment for either of the veteran's knees.  He was 
afforded a VA joints examination in July 2005.  At that time 
he reported increasing anterior and medial knee pain, worse 
with activity and stair climbing, and improving with rest.  
He must avoid kneeling or the pain becomes severe.  Physical 
examination revealed range of motion of 0-120 degrees in both 
the right and left knees, with tenderness to palpation 
bilaterally, and strength of 5/5 bilaterally.  X-rays were 
normal.  The examiner opined that the veteran's life is 
effected "approximately 20%, and this is secondary to 
pain."  

Under just a mechanical application of the facts in this case 
to the applicable diagnostic codes, the claim for an 
increased rating fails.  The medical evidence does not show 
extension limited to 15 degrees in either leg; flexion 
limited to 30 degrees in either leg; cartilage interference, 
or any recurrent subluxation or lateral instability, or 
ankylosis.  The reported range of motion measurements alone 
do not warrant the 10 percent rating for each knee currently 
in effect.  The present rating is based upon the increased 
pain and limitation of function with use, ratings which are 
consistent with the application of 38 C.F.R. §§ 4.10 and 
4.40.  See August 2005 rating decision. 

The medical evidence, including evidence of pain on motion, 
does not warrant a rating higher than 10 percent for either 
the right or left knee retropatellar pain syndrome.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Residuals of Osteochondroma Excision, Proximate Left Lower 
Extremity
The veteran is seeking a compensable rating for his service 
connected residuals of in-service osteochondroma excision at 
the proximate left lower extremity.  The veteran's service 
medical records document the diagnosis and removal of the 
osteochondroma.  See 1999 and 2000 service medical records.  
A February 2000 one year post removal osteochondroma 
examination noting periodic edema and moderate pain with a 
tender six-inch scar at the excision site.  There are no 
further clinical reports in the service records regarding 
this procedure.  At the time of the November 2003 pre-
discharge examination, the veteran reported daily pain with 
numbness and tingling at the surgery site.  The examiner 
noted a "faint medial proximal left tibial surgical scar."  
The diagnosis at that time was status post osteochondroma 
excision of proximal left lower extremity, resolved.

A post-service outpatient note shows that the veteran 
continued to complain of pain at the surgical area.  See 
September 2004 VA outpatient records.  Although the veteran 
complains of pain, there has been no post-service diagnosis 
of any particular residual of the osteochondroma excision.  
Complaints of pain alone are not enough.  There must be 
competent medical evidence of a current disability resulting 
from the in-service osteochondroma excision.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.").  

The only avenue for a compensable rating considering the 
evidence of record, is a rating for the scarring around the 
surgery site.  Scars are rated under 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck, and is therefore not applicable in 
this case.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  As stated above, during service 
the veteran's scar was noted as 6 inches in length, but at no 
time has it been describe as deep or causing limited motion 
of the leg.  There is no evidence warranting a 10 percent 
rating under DC 7801.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(2) provides that a superficial scar is one not associated 
with underlying soft tissue damage.  The scar at issue in 
this case has never been described as more than 6 inches in 
length, so there is no possibility of a compensable rating 
under DC 7802.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Also, Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  In 
service, the veteran's scar was noted as "tender" 
approximately one year after surgery, and at discharge it was 
characterized only as "faint."  There is no evidence 
suggesting that the veteran's surgical scar is or has ever 
been unstable or painful.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  At no time 
in the record has the evidence shown that the veteran's 
surgical scar caused limitation of motion of the left leg.

To summarize, the evidence of record shows no residuals of 
the in-service osteochondroma excision other than periodic 
reports of pain at the surgical site, and a scar on the left 
leg that is six inches in length, is not unstable, or deep, 
or causing limited motion.  The record is entirely devoid of 
evidence warranting a compensable rating for this disability.  
Such a lack of evidence weighs heavily against the veteran's 
claim.  As the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The claim is denied.

Duties to Notify and Assist
VA has a duty to notify and assist the veteran in 
substantiating his claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the veteran is 
expected to provide; and must (4) ask the veteran to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Also, 
because Fenderson v. West, 
12 Vet. App. 119, 126 (1999) held that a claim for an initial 
disability rating is distinct from a claim for increased 
rating, the notice requirements of Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008) are not 
applicable to the present claims.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA nonetheless has a duty to assist the veteran in 
substantiating his claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA and treatment 
records have been associated with the claims folder.  The 
veteran requested, but then cancelled his Board hearing, so 
no current hearing transcript is of record.  The veteran has 
been afforded VA examinations for each of the disabilities at 
issue and the reports are also in the claims folder.  The 
veteran has not notified VA of any additional available 
relevant records with regard to his claims.  VA has done 
everything reasonably possible to assist the veteran.  A 
remand for further development of these claims would serve no 
useful purpose.  VA has satisfied its duty to assist the 
veteran and further development is not warranted.  


ORDER

Entitlement to an initial rating of 20 percent for service-
connected right hallux rigidus is granted.

Entitlement to an initial rating in excess of 10 percent for 
service-connected left hallux rigidus is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected left knee retropatellar pain syndrome is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected right knee retropatellar pain syndrome is 
denied.

Entitlement to a compensable initial rating for service-
connected residuals of osteochondroma, proximal left lower 
extremity, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


